UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2012 RPX Corporation (Exact name of registrant as specified in its charter) Delaware 001-35146 26-2990113 (State or other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) One Market Plaza Suite 800 San Francisco, CA 94105 (Address of principal executive offices, including zip code) (866)779-7641 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On July 31, 2012, RPX Corporation issued a press release announcing its financial results for the quarter ended June 30, 2012.The full text of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press release issued by RPX Corporation dated July 31, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RPX Corporation By: /s/ Martin E. Roberts Martin E. Roberts General Counsel Dated:July 31, 2012
